J-S07028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY SCOTT YODER                        :
                                               :
                       Appellant               :   No. 702 WDA 2021

          Appeal from the Judgment of Sentence Entered May 18, 2021
                  In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0002670-2019


BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                              FILED: MAY 02, 2022

        Jeffrey Scott Yoder (“Yoder”) appeals from the judgment of sentence

imposed following his conviction for defiant trespass and disorderly conduct.1

We affirm the judgment of sentence.

        The relevant factual and procedural history is as follows. On the evening

of August 4, 2019, Yoder entered the American Legion post in Erie with his

“comfort cat” and a silver handgun tucked into his waistband. N.T., 4/9/21,

at 24. The American Legion, which requires a membership for entry, prohibits

its members from bringing firearms inside its posts.          Id. at 26.    This

prohibition is verbally communicated to all new members and is also




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 3503(b)(1)(i), 5503(a)(4).
J-S07028-22



prominently displayed on large signs near the main entrance and behind the

bar at the Erie post. Id. at 27, 32.

      Dale Hunter, a member of the board of directors of the American

Legion’s Erie post, was inside the establishment that evening, and saw Yoder

enter with the gun in his waistband; he noted that Yoder’s gun was “visible to

anybody who saw him.” Id. at 24. Hunter approached Yoder and told him to

leave due to the prohibition against firearms. Id. at 28. Yoder refused and

walked toward the bar. Id. at 28-29. Bartender Stacey Moonitz also saw

Yoder enter the club with his cat and a firearm and heard him yell at several

patrons before Hunter told him to leave. Id. at 39, 41.

      Hunter called the police; however, Yoder left before they arrived. Id.

at 29-30. Police located Yoder a couple of blocks away, confiscated his loaded

firearm, and told him not to return to the American Legion post. Id. at 55-

59. Shortly thereafter, Yoder returned to the American Legion post. Id. at

42. Moonitz observed him “screaming and yelling,” and saying that “it’s his

right. We can’t do this to him, he’s paid his dues. He has a membership.

He’s a vet.” Id. at 42-43. After responding to a second call reporting that

Yoder had returned to the American Legion post, police took him into custody.

Id. at 59.

      The Commonwealth charged Yoder with defiant trespass and disorderly

conduct. Following a trial, a jury convicted him of both charges. On May 18,

2021, the trial court sentenced Yoder to one year of probation for defiant

trespass and a concurrent year of probation for disorderly conduct.

                                       -2-
J-S07028-22



      Yoder filed a post-sentence motion which the trial court denied. Yoder

filed a timely notice of appeal, and both he and the trial court complied with

Pa.R.A.P. 1925.

      Yoder raises the following issues for our review:

      1. Whether the Commonwealth failed to present sufficient
         evidence to find [Yoder] guilty beyond a reasonable doubt of
         defiant trespass and disorderly conduct?

      2. Whether [Yoder’s] sentence is manifestly excessive, clearly
         unreasonable, and inconsistent with the objectives of the
         sentencing code?

Yoder’s Brief at 3.

      In his first issue, Yoder challenges the sufficiency of the evidence

supporting his convictions. Our standard of review of a sufficiency claim is as

follows:

             [W]e evaluate the record in the light most favorable to the
      verdict winner[,] giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it establishes
      each material element of the crime charged and the commission
      thereof by the accused[] beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty.         [T]he facts and circumstances
      established by the Commonwealth need not be absolutely
      incompatible with the defendant’s innocence. Any doubt about the
      defendant’s guilt is to be resolved by the fact finder unless the
      evidence is so weak and inconclusive that, as a matter of law, no
      probability of fact can be drawn from the combined circumstances.

Commonwealth v. Franklin, 69 A.3d 719, 722 (Pa. Super. 2013) (citations

and quotations omitted). The fact-finder is free to believe all, part, or none




                                     -3-
J-S07028-22


of the evidence presented, and it determines the credibility of the witnesses.

Commonwealth v. Boyd, 73 A.3d 1269, 1274 (Pa. Super. 2013) (en banc).

      We first address Yoder’s challenge to the sufficiency of the evidence

supporting his conviction for defiant trespass.     The Crimes Code defines

defiant trespass as follows: “A person commits an offense if, knowing that he

is not licensed or privileged to do so, he enters or remains in any place as to

which notice against trespass is given by: [] actual communication to the

actor . . ..” 18 Pa.C.S.A. § 3503(b)(1)(i).

      Yoder argues that the evidence was insufficient for the jury to find that

he knew he was not licensed or privileged to enter the American Legion or

that he remained therein despite “actual notice of trespass.” Yoder’s Brief at

8. He claims he was a member in good standing who used his key card to

gain entry to the post initially, and that he was permitted to re-enter the post

a second time.    Yoder additionally argues that his membership was never

formally revoked by authorized personnel, and he was not given any notice

against trespass. Id.

      The trial court considered Yoder’s sufficiency challenge to his conviction

for defiant trespass and determined it lacked merit. The court reasoned:

            At trial, the Commonwealth presented evidence that
      [Yoder], as a long-time member of the American Legion, was
      aware that no weapons were allowed when he entered . . . with a
      gun visible in his waistband. Dale Hunter testified that [Yoder]
      was aware he was not allowed in the American Legion with a
      firearm:




                                     -4-
J-S07028-22


          [Prosecutor:] Is the rule prohibiting the possession of a
                        firearm     within    the    establishment
                        communicated to members?

          [Hunter:]      Yes

          [Prosecutor:] How were those rules communicated?

          [Hunter:]      There are signs posted. There are rules
                         that are gone over when you obtain your
                         membership when you first get it, so you
                         would have known no weapons allowed.

                                     ****

          [Prosecutor:] And you said that Mr. Yoder had been going
                        there for years, a period of years before
                        this incident.

          [Hunter:]      Correct.

          [Prosecutor:] So for a period of years, Mr. Yoder would
                        have known he’s not supposed to be
                        bringing guns into the American Legion?

          [Hunter:]      Correct.

                                     ****

          [Prosecutor:] You told him to leave. And why did you tell
                        him to leave?

          [Hunter:]      Because no guns [were] allowed.

          [Prosecutor:] And that’s a well-known rule?

          [Hunter:]      Well-known rule.

          [Prosecutor:] And how did Mr. Yoder respond to you
                        when you asked him to leave?

          [Hunter:]      That he wasn’t going to.

     [N. T., 4/9/21, at 24-26, 27-28.]

                                    -5-
J-S07028-22



             Thus, the Commonwealth presented sufficient evidence to
      support a guilty verdict on the defiant trespass charge as
      testimony established that [Yoder] knew he was not licensed or
      privileged to enter the American Legion with a weapon and that
      he entered or remained where notice against trespass was given
      by actual communication.

Trial Court Opinion, 9/16/21, at 2.

      Viewing the evidence in the light most favorable to the Commonwealth,

along with all reasonable inferences therefrom, we conclude the evidence was

sufficient to establish the elements of defiant trespass. The Commonwealth

presented evidence that the American Legion does not permit patrons to enter

with firearms; new members are informed of this prohibition; Yoder was a

member; two signs prohibiting firearms are prominently posted in the

establishment; and Yoder was specifically told to leave because he entered

with a visible firearm, but he refused to do so.         Thus, the evidence was

sufficient for   the   jury   to   convict   Yoder   of defiant trespass.   See

Commonwealth v. Wanner, 158 A.3d 714, 718 (Pa. Super. 2017) (rejecting

a sufficiency challenge to a defiant trespass conviction where the appellant

entered a fur shop posing as a customer and then refused to leave despite

actual notice of trespass in the form of “multiple commands” to leave).

      We next address Yoder’s challenge to the sufficiency of the evidence

supporting his conviction for disorderly conduct. The Crimes Code provides

that “[a] person is guilty of disorderly conduct if, with intent to cause public

inconvenience, annoyance or alarm, or recklessly creating a risk thereof,


                                        -6-
J-S07028-22


he . . . creates a hazardous or physically offensive condition by any act which

serves no legitimate purpose of the actor.” 18 Pa.C.S.A. § 5503(a)(4). A

“hazardous condition” within the meaning of the statute is one that “involves

danger or risk.” Commonwealth v. Williams, 574 A.2d 1161, 1164 (Pa.

Super. 1990).

       Yoder maintains that the Commonwealth “failed to present any evidence

of [his] intent . . . to intentionally or recklessly cause public inconvenience,

annoyance or alarm,” or that he created a hazardous situation. Yoder’s Brief

at 9. He thus challenges the mens rea of the offense and the finding that he

created a hazardous situation.2

       The trial court considered Yoder’s sufficiency challenge to his disorderly

conduct conviction and determined that it, too, lacked merit.         The court

explained its reasoning as follows:

            As to the disorderly conduct charge, Stacy Moonitz testified
       about what transpired in the American Legion after [Yoder] was
       asked to leave:

              [Prosecutor:] And this was almost two years ago, August
                            4, 2019. Describe the commotion that
                            Jeffrey Yoder caused at the American
                            Legion, please.

              [Moonitz:]      He came into the club with a support cat
                              and a firearm.




____________________________________________


2 Yoder presents no challenge in his brief to the “no legitimate purpose” or
“public” elements of the offense. See 18 Pa.C.S.A. § 5503(a)(4), 5503(c).

                                           -7-
J-S07028-22


            [Prosecutor:] Can you describe generally how he was
                          interacting with the other members or
                          patrons of the American Legion[?]

            [Moonitz:]    It came down to an all-out screaming
                          match.

            [Prosecutor:] And how long were these—how long was
                          Mr. Yoder in there yelling and causing a
                          scene?

            [Moonitz:]    10 minutes, if that.

      [N. T., 4/9/21, at 39-41.]

           Thus, the Commonwealth presented sufficient evidence to
      support a guilty verdict on the charge of disorderly conduct as
      [Yoder] caused a public inconvenience, annoyance, or alarm which
      served no legitimate purpose.

Trial Court Opinion, 9/16/21, at 3.

      Viewing the evidence in the light most favorable to the Commonwealth,

and granting all reasonable inferences therefrom, we conclude the evidence

was sufficient to establish the mens rea for disorderly conduct and that Yoder

created a “hazardous condition.” The Commonwealth presented evidence that

Yoder intentionally entered the American Legion with a loaded firearm, despite

advanced notice and prominent signage prohibiting firearms. When asked to

leave, Yoder refused and yelled at several patrons, which risked an altercation,

and resulted in a call to police. Even after police admonished Yoder not to

return to the American Legion post, Yoder returned and began screaming

about his perceived right to be there, until another call was made to police.

The evidence was thus sufficient for the jury to find that Yoder intended to


                                      -8-
J-S07028-22


create, or recklessly created, a risk of public annoyance or alarm by creating

a hazardous condition. See Commonwealth v. Roth, 531 A.2d 1133, 1137

(Pa. Super. 1987) (holding that a “hazardous condition” involves one where a

defendant “create[s] a dangerous situation in which altercations . . . could

have occurred,” and that intent may be found where an actor intentionally

disregards advanced notice against entering or bringing unwanted objects

onto a property). Accordingly, Yoder’s first issue merits no relief.

      In his second issue, Yoder challenges the discretionary aspects of his

sentence. A challenge to the discretionary aspects of a sentence does not

entitle an appellant to review as of right. See Commonwealth v. Moury,

992 A.2d 162, 170 (Pa. Super. 2010). Rather, such a challenge is considered

a petition for permission to appeal. See Commonwealth v. Christman, 225

A.3d 1104, 1107 (Pa. Super. 2019).          Before reaching the merits of a

discretionary sentencing issue,

      [w]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (internal citation and brackets omitted).

      Here, Yoder filed a timely notice of appeal; preserved his challenge to

the discretionary aspects of his sentence in a post-sentence motion for

reconsideration; and included a Rule 2119(f) statement in his appellate brief.

                                     -9-
J-S07028-22


Therefore, we review his 2119(f) statement to determine whether he has

presented a substantial question for our review.          See Commonwealth v.

Christine, 78 A.3d 1, 10 (Pa. Super. 2013).

     Whether an appellant has raised a substantial question must be

evaluated on a case-by-case basis.           See Moury, 992 A.2d at 170.        A

substantial question exists only when the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental norms which underlie the sentencing process. Id.

     In his Rule 2119(f) statement, Yoder indicates that his probationary

sentences   fall   within   the   standard   range   of   the   guidelines.   See

Commonwealth v. Goggins, 748 A.2d 721, 727 (Pa. Super. 2000) (holding

that the Rule 2119(f) statement must specify where the sentence falls in

relation to the sentencing guidelines).      However, the remainder of Yoder’s

Rule 2119(f) statement consists of boilerplate case law and statutory

provisions with no discussion of how his particular sentences are inconsistent

with specific provisions of the Sentencing Code or are contrary to the

fundamental norms underlying the sentencing process. Yoder thus fails to

raise a substantial question. See Commonwealth v. Martin, 727 A.2d 1136,

1143 (Pa. Super. 1999) (holding that when a Rule 2119(f) statement contains

mere incantations of statutory provisions and pronouncements of conclusions

of law, it is inadequate); see also Commonwealth v. Gibbs, 981 A.2d 274,


                                      - 10 -
J-S07028-22


283–84 (Pa. Super. 2009) (declining to review an appeal from the

discretionary aspects of a sentence because the boilerplate Rule 2119(f)

statement failed to articulate how the sentence violated a specific provision of

the Sentencing Code or was contrary to fundamental norms underlying the

sentencing process). Because Yoder fails to raise a substantial question, we

decline his petition for permission to appeal the discretionary aspects of his

sentence.

      Judgement of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/02/2022




                                     - 11 -